Name: Decision of the EEA Joint Committee No 85/1999 of 25 June 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  economic geography;  European Union law;  organisation of transport;  land transport;  transport policy
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(10)Decision of the EEA Joint Committee No 85/1999 of 25 June 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0045 - 0045Decision of the EEA Joint CommitteeNo 85/1999of 25 June 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 68/1999 of 28 May 1999(1).(2) Council Regulation (EC) No 2411/98 of 3 November 1998 on the recognition in intra-Community traffic of the distinguishing sign of the Member State in which motor vehicles and their trailers are registered(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 24a (Council Directive 91/439/EEC) in Annex XIII to the Agreement: "24b. 398 R 2411: Council Regulation (EC) No 2411/98 of 3 November 1998 on the recognition in intra-Community traffic of the distinguishing sign of the Member State in which motor vehicles and their trailers are registered (OJ L 299, 10.11.1998, p. 1)."Article 2The texts of Regulation (EC) No 2411/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 17 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 284, 9.11.2000.(2) OJ L 299, 10.11.1998, p. 1.